DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered. 
3. 	Claims 1-20 are currently pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-11 are directed to a computer implemented method (i.e., process), claims 12-19 are directed to a system (i.e., machine), and claim 20 is directed to a non-transitory computer-readable media (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “electronically providing an offer … to whom a seller owes a specific debt obligation, …, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, …, a request …, the request associated with a bid including electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; electronically converting the …; electronically storing a representation of the bid …; …, processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and based on the determined eligibility for acceptance, electronically sending a notification, …, indicative of the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities for processing electronic data in the bid, determining an eligibility for acceptance of a bid, and sending a notification based on the determined eligibility). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a computer of an authorized bidder”, “a network interface”, “a communication network”, “an auction database”, “a processor”, and “a seller computer”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid … sending a notification, via the network interface to a seller computer….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer of an authorized bidder”, “a network interface”, “a communication network”, “an auction database”, “a processor”, and “a seller computer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid… sending a notification, via the network interface to a seller computer….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 12:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 12 recites the at least following limitations of “electronically providing an offer … to whom a seller owes a specific debt obligation, …, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, …, a request …, the request associated with a bid including electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; electronically converting the …; electronically storing a representation of the bid …; …, processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and based on the determined eligibility for acceptance, electronically sending a notification, …, indicative of the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities for processing electronic data in the bid, determining an eligibility for acceptance of a bid, and sending a notification based on the determined eligibility). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 12 further to the abstract idea includes additional elements of “a network interface”, “one or more processors”, “a computer of an authorized bidder”, “a communications network”, “an auction database”, and “a seller computer”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid … sending a notification, via the network interface to a seller computer….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a network interface”, “one or more processors”, “a computer of an authorized bidder”, “a communications network”, “an auction database”, and “a seller computer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid… sending a notification, via the network interface to a seller computer….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “electronically providing an offer … to whom a seller owes a specific debt obligation, …, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, …, a request …, the request associated with a bid including electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; electronically converting the …; electronically storing a representation of the bid …; …, processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and based on the determined eligibility for acceptance, electronically sending a notification, …, indicative of the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities for processing electronic data in the bid, determining an eligibility for acceptance of a bid, and sending a notification based on the determined eligibility). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “one or more processors”, “a computer of an authorized bidder”, “a network interface”, “a communication network”, “an auction database”, and “a seller computer”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid … sending a notification, via the network interface to a seller computer….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, “a computer of an authorized bidder”, “a network interface”, “a communication network”, “an auction database”, and “a seller computer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid… sending a notification, via the network interface to a seller computer….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-11 and 13-19 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 13: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer implemented method and the system recited in independent claims 1 and 12 by further specifying a hurdle rate and wherein determining the eligibility for acceptance includes comparing, using the processor, the bid amount associated with each bid to a rate based at least in part on the hurdle rate. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer implemented method and the system recited in independent claims 1 and 12 by further specifying determining, using the processor, a margin by which the bid is eligible; and indicating, via the network interface, a representation based at least in part on the margin. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4 and 15: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer implemented method and the system recited in independent claims 1 and 12 by further specifying wherein determining, using the processor, the eligibility for acceptance includes determining a market discount based at least in part on a statistical summary of one or more bid amounts associated with a plurality of bids. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 16: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer implemented method and the system recited in independent claims 1 and 12 by further specifying wherein the bid is determined to be eligible for acceptance based on the discount being greater than the market discount. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6 and 17: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer implemented method and the system recited in independent claims 1 and 12 by further specifying receiving, at the processor, an auction goal for a total amount of payment auctioned, and wherein determining the eligibility for acceptance includes determining, using the processor, an eligibility for acceptance of a plurality of bids based at least in part on the auction goal. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Also, the additional claim limitations of “receiving, at the processor, an auction goal” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7 and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer implemented method and the system recited in independent claims 1 and 12 by further specifying receiving a hurdle rate; and allocating, using the processor, a portion of the auction goal to any bid of the plurality of bids with a bid amount greater than a rate based at least in part on the hurdle rate. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Also, the additional claim limitations of “receiving a hurdle rate” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8 and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer implemented method and the system recited in independent claims 1 and 12 by further specifying repeating, until a terminating condition occurs, acts comprising: receiving, via the network interface, a plurality of bids, allocating, using the processor, the portion of the auction goal to any bid of the plurality of bids with a bid amount associated with a greater rate than the hurdle rate, determining, using the processor, an eligibility for acceptance of multiple bids, and indicating, via the network interface, the eligibility for acceptance of the multiple bids. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Also, the additional claim limitations of “receiving, via the network interface, a plurality of bids” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the computer implemented method recited in dependent claim 8 by further specifying wherein repeating until the terminating condition occurs, includes repeating until either the allocated portions substantially equal the auction goal or a threshold time is exceeded. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the computer implemented method recited in dependent claim 9 by further specifying determining, using the processor, after the terminating condition occurs, an eligibility for acceptance of the multiple bids based at least in part on the bid amount of each bid; and indicating, via the network interface, the eligibility for acceptance of each bid. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 11: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the computer implemented method recited in independent claim 1 by further specifying determining an eligibility of acceptance of multiple bids having different discount rates. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1-20 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-55 of Patent No. 10,817,932. Although claims 1-20 of the instant application and claims 1-55 of Patent No. 10,817,932 are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-55 of Patent No. 10,817,932.
	Claims 1-20 of the instant application and claims 1-55 of Patent No. 10,817,932 recite a computer-implemented method, a system, and one or more computer-readable media for providing an offer to a computer of an authorized bidder to whom a seller owes a specific debt obligation, receiving a request in a first communications protocol from the computer of the authorized bidder, corresponding to the specific debt obligation owed by the seller to the authorized bidder making bid, processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt, and indicating to a seller computer or the authorized bidder computer, the eligibility for acceptance of the bid. 
However, independent claims 1, 14, 24, and 27 of Patent No. 10,817,932 are a narrower version of independent claims 1, 12, and 20 of the instant application with additional claim limitations of “a plurality of requests in a first communications protocol from a plurality of authorized bidder computers, an eligibility for acceptance of multiple bids of the plurality of bids based at least in part on the bid amount for the specific debt obligation associated with each bid of the plurality of bids, wherein determining an eligibility for acceptance includes accepting multiple bids at different discount rates.” Therefore, claims 1, 14, 24, and 27 of Patent No. 10,817,932 are in essence a “species” of the generic invention of the instant application independent claims 1, 12, and 20. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Response to Applicant’s Arguments
9.	Double Patenting: From Applicant Arguments/Remarks, Applicant submits that Applicant is willing to file a terminal disclaimer to overcome the present obviousness-type double patenting rejection when pending claims 1-20 are otherwise determined to be allowable. Accordingly, Applicant respectfully requests that the Double Patenting rejection be held in abeyance until such time as patentable subject matter has been identified by the Office (See Applicant Arguments/Remarks Page 11). Examiner hereby maintains the Double Patenting Rejections of these claims until a terminal disclaimer is filed by applicant. See details of Double Patenting Rejections of claims 1-20 in the section above.
10.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-20 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
1. Applicant’s Argument: Independent claims 1, 12, and 20 do not recite any of the enumerated certain methods of organizing human activity: From Applicant Arguments/Remarks, Applicant submits that none of these enumerated examples in the first, second, and third subgroupings (i.e., fundamental practices and principles, commercial or legal interactions, and managing personal behavior or relationships or interactions between people) can reasonably be interpreted as being analogous to the instant claims. Applicant submits that the recitations of independent claims 1, 12, and 20 cannot be reasonably construed to fail into any of the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people. Thus, because the certain methods of organizing human activity are not to be extended beyond the enumerated groupings, Applicant respectfully submits that independent claims 1, 12, and 20 cannot reasonably be interpreted as reciting certain methods of organizing human activity (See Applicant Arguments/Remarks Pages 13-18).
In response to Applicant’s arguments, Examiner respectfully submits that the recited limitations in independent claims 1, 12, and 20, as drafted, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions including sales activities for processing electronic data in the bid, determining an eligibility for acceptance of a bid, and sending a notification based on the determined eligibility. See details of Claim Rejections - 35 USC § 101 of claims 1-20 in the section above. 
2. Applicant’s Argument: Even if independent claims 1, 12, and 20 recite a judicial exception, the claims integrate the judicial exception into a practical application: From Applicant Arguments/Remarks, Applicant submits that the claims recite specific aspects of performed techniques, including converting the request from a first communications protocol to a second communications protocol, storing the representation of the bid in an auction database, and sending a notification indicative of the eligibility for acceptance of the bid. Additionally, the claims recite converting the request message from the first communication protocol to the second communication protocol. Such recitations incorporate the alleged abstract ideas into a practical application and are not merely “a drafting effort to monopolize the judicial exception. Indeed, the instant claims include technical recitations that allows for the electronic sending of a notification, via the network interface to a seller computer or the computer of the authorized bidder, indicative of the eligibility for acceptance of the bid. Applicant respectfully submits that at least “a computer-implemented method,” “a system comprising . . . one or more processors,” and “[o]ne or more non-transitory computer-readable media,” are additional elements that are not part of the abstract idea. Applicant respectfully submits that such additional elements integrate the alleged judicial exception into a practical application. Accordingly, Applicant submits that even if independent claims 1, 12, and 20 recite an abstract idea, the additional elements of independent claims 1, 12, and 20 integrate the abstract idea into a practical application. Thus, independent claims 1, 12, and 20 recite patent eligible subject matter (See Applicant Arguments/Remarks Pages 18-20). 
In response to Applicant’s arguments, Examiner respectfully submits that the additional elements of “a computer of an authorized bidder”, “a network interface”, “a communication network”, “an auction database”, “a processor”, and “a seller computer” in independent claims 1, 12, and 20 recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea. See details of Claim Rejections - 35 USC § 101 of claims 1-20 in the section above. 
3. Applicant’s Argument: Independent claims 1, 12, and 20 recite an inventive concept: From Applicant Arguments/Remarks, Applicant submits that Applicant respectfully submits that even if the Office determines that independent claims 1, 12, and 20 are directed to a judicial exception and do not incorporate the alleged judicial exception into a practical application (which Applicant respectfully refutes), independent claims 1, 12, and 20 recite an inventive concept. As described above, aspects of the instant claims are directed to, inter alia, processing electronic data, determining an eligibility for acceptance of a bid, and sending a notification based on the determined eligibility. In this way, certain aspects of the claimed techniques may allow implementation of various interfaces and technologies to allow organizations to provide certain notifications to target personnel, a process that would be difficult to undertake using humans and certain technology in existence prior to the priority date of this application. Additionally, as explained in more detail below, independent claims 1, 12, and 20 include limitations, or combinations of limitations, that are missing from the cited references and are not otherwise well-understood, routine, conventional activity in the field, thus making independent claims 1, 12, and 20 novel and non-obvious in view of the cited references.  Indeed, the Office Action did not include any prior art rejections under 35 U.S.C. §§ 102 or 103 of any of the pending claims. To that end, in Ultramercial, Inc. v. Hulu, LLC, 772 F. 3d 709, 715 (Fed. Cir. 2014), the Federal Circuit held that “novel or non-routine components /do not] necessarily turn an abstraction into something concrete. That is, the Federal Circuit held that novel or non-routine components recited in the claims are a factor to consider in the determination of patentable subject matter. As such, Applicant respectfully submits that the claims recite an inventive concept under Step 2B and are directed to patentable subject matter. For at least these reasons among others, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 101 (See Applicant Arguments/Remarks Pages 20-21). 
In response to Applicant’s arguments, Examiner respectfully submits that the additional elements of “a computer of an authorized bidder”, “a network interface”, “a communication network”, “an auction database”, “a processor”, and “a seller computer” in independent claims 1, 12, and 20 evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
In addition, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid… sending a notification, via the network interface to a seller computer….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Examiner also submits that the claims may be novel, however, they could still be directed to a judicial exception and that the courts have held that despite the concept or claims being novel or new, the claims may still be abstract; (Ultramercial) or not significantly more. See details of Claim Rejections - 35 USC § 101 of claims 1-20 in the section above. 

Relevant Prior Art
11. 	The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Tulloch et al. (U.S. Pub. No. 2008/0162285) teach method of transformational bidding with rebates and discounts.
	 Podsiadlo (U.S. Patent No. 7,136,833) teach communication network-based system and method for auctioning shares on an investment product.
	Orgad (U.S. Pub. No. 2008/0195525) teach system and methods for clustered auctioning.
		Bizri (U.S. Pub. No. 2009/0043678) teach system and method of offsetting invoice obligations.

Conclusion
12.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696